Dykman, J".:
The defendant is a married. woman and has daughters. She employed the plaintiff, who is a music teacher, to give music lessons to her daughters and furnish them with sheets of music, or sheets on which musical characters were written or printed. He gave the instructions and furnished the sheets, and the amount of the claim is not seriously disputed. This action is brought for the services and the sheets of music, and the plaintiff has a judgment. The action is defended on the ground of the non-liability of the defendant as a married woman.
Married women have been held liable on contracts similar to this. In Tiemeyer v. Turnquist (85 N. Y., 516) the Court of Appeals held a married woman liable for groceries bought on her credit to be consumed by her family, including her husband. In the case of Conlin v. Cantrell (61 N. Y., 217) the same court held a married woman liable on a contract for services of a seamstress to do work for herself and her children.
We think these cases decisive of this and that the judgment should be affirmed, with costs.
Barnard, P. J., concurred; Pratt, J., not sitting.
Judgment affirmed, with costs.